DETAILED ACTION

This communication is in response to the Applicant Arguments/Remarks dated 9/8/2021.  Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered. 
Regarding argument A: “The cited references do not teach or suggest a user interface that includes concurrent display of a data flow pane, a tool pane, a profile 
Specification, para. 66: “the profile pane 304 includes statistics or visualizations, such as distributions of data values for the fields (e.g., as histograms or pie charts).

Able teaches in fig. 1: concurrently display of the toolbox pane/Toolbox and a data flow pane shows a data flow, e.g., get account name, verify account etc…; para. 83: as users build the diagram or model of the service they may connect the nodes to form the logic or processing flow. This flow will later be translated into instructions for the rules-based SOAP server process; para. 169-171: Graphical toolbox of icons used to manage the various nodes required for building application flows and composite application processes. The nodes will be placed in a logical order that a developer might be using.
The teachings of Spicer were applied to further teach limitations a profile pane and a data pane.
Spicer teaches at para. 10-12: a market-set is selected for calculation. A calculation engine performs the calculations specified on the market set. The results are mapped to attributes of graphical objects representing entries of the market set; para. 27: the user may interact with the system by clicking on a three-dimensional object to reveal further information detail in the form of charts, graphs, spreadsheets, textual information, web-links, or secondary three-dimensional landscapes; para. 29: allow for custom workflows to be developed that couple traditional tools such as spreadsheets, graphs and charts into a portfolio creation and analysis tool that the GUI may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. The GUI is often configurable, supports a combination of tables/data pane and graphs/profile pane which shows the distributions of data values (bar, line, pie, status dials, etc.), and is able to build real-time portals). Thus, the selected data set in relating to the custom workflows can be aggregated, operated/summarized, represented etc. in different formats or forms of charts, graphs, spreadsheets etc. or different interactive views allow users to quickly analyze/manipulated the represented data.
Regarding the newly amended limitation "updating the selected nodes or adding a new node, to include the operation [that encapsulates the user interaction] in the flow diagram," please see the newly cited columns and lines below. In addition, Spicer teaches at para. 52, 55: an example flowchart depicting a process for the selection and presentation of financial securities information within a particular implementation of the present disclosure – See fig. 5A: users can add securities/company name(s) and/or data source to generate new views or modify existing views). Therefore, as data components or data range are changed, the modified fields, graph, or any computations on the related visualizations: bar, pie, tables, flow diagram etc. are changed accordingly in real-time. Thus, Spicer does teach "updating the selected nodes or adding a new node, to include the operation [that encapsulates the user interaction] in the flow diagram."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Able (US 20080209392) in view of Spicer et al. (US 20100057618) and further in view of Bachmann et al.  (US 20080059563).
As per claims 1, 11, 16, Able teaches
a computer system for preparing data for subsequent analysis, comprising: one or more processors; memory; and one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: displaying a user interface that includes a concurrent display of a data flow pane, a tool pane (para. 24: each system processor may include one or more processing elements that provide electronic communication reception, transmission, interrogation, analysis, processing and/or other functionality. Data storage and retrieval functionality may be provided by either the system processor or data storage processors associated with or include within the SDS; fig. 1: concurrently display of the toolbox pane/Toolbox, a data flow pane shows a data flow, e.g., get account name, verify account etc…; para. 83: as users build the diagram or model of the service they may connect the nodes to form the logic or processing flow. This flow will later be translated into instructions for the rules-based SOAP server process; para. 169-171: Graphical toolbox of icons used to manage the various nodes required for building application flows and composite application processes. The nodes will be placed in a logical order that a developer might be using);
wherein: the data flow pane displays a flow diagram including a plurality of linked nodes, each node specifying a respective operation and a respective intermediate data set generated upon execution of the respective operation (fig. 1: show a flow diagram with linked nodes and operations: GetAccountByName, thus a respective intermediate data set generated upon execution of the respective operation is the name data set etc. within the Web Service Client Point Node for use to verify the account – See fig. 30: Web Service Client Point Node – Account Verify after GetAccountByName; para. 57-58: represents use of a drop-down menu for selecting a data sources/profile pane for an exemplary node; para. 75-76: client uses a graphical interface to build a business process by defining inputs and expected outputs and then stepping through the application using graphical icons or nodes for each step. This graphical user interface allows the modeling of a service via graphical objects. The graphical objects are connected using connection points to form a flow through the various applications or methods needed to create the single process or composite process web service; para. 83, 169-171: Graphical toolbox of icons used to manage the various nodes required for building application flows and composite application processes. Graphical toolbox of icons used to manage the various nodes required for building application flows and composite application processes. The nodes will be placed in a logical order that a developer might be using; para. 178-183: profile dialogs for management of internal/external tooling, namely access to applications created outside the product. For UDDI processing the dialogs may describe the various methods for importing definitions (e.g., WSDL files) created by other functions or by the tool itself…diagram window may be part of an MDI interface that provides a customizable grid layout process to allow nodes to be dragged to the diagram processing area and dropped. Certain nodes may provide collections of information about metadata or data movements and the graphical diagram window may contain rule processing to allow the flow engine to process correctly); 
the tool pane includes a data source selector displaying affordances for locating and connecting to data sources, an operation palette displaying one or more transformation operations for insertion as nodes into the flow diagram, and a palette of other flow diagrams for incorporation into the flow diagram (para. 75-76: client uses a graphical interface to build a business process by defining inputs and expected outputs and then stepping through the application using graphical icons or nodes for each step. This graphical user interface allows the modeling of a service via graphical objects. The graphical objects are connected using connection points to form a flow through the various applications or methods needed to create the single process or composite process web service; para. 91, 160, 169-173); 
Able does not explicitly teach a profile pane, and a data pane, the profile pane displays schemas corresponding to selected nodes in the flow diagram, including information about data fields and statistical information about data values for the data fields, wherein user interactions with individual data elements in the profile pane modify the flow diagram; and the data pane displays rows of data corresponding to selected nodes in the flow diagram, wherein user interaction with individual data values modifies the flow diagram.
Spicer et al. teaches 
a profile pane, and a data pane, the profile pane displays schemas corresponding to selected nodes in the flow diagram, including data elements showing information about data fields of the intermediate data sets corresponding to the selected nodes and statistical information about data values for the data fields (para. 10-12: a market-set is selected for calculation. A calculation engine performs the calculations specified on the market set. The results are mapped to attributes of graphical objects representing entries of the market set; para. 27: the user may interact with the system by clicking on a three-dimensional object to reveal further information detail in the form of charts, graphs, spreadsheets, textual information, web-links, or secondary three-dimensional landscapes; para. 29: allow for custom workflows to be developed that couple traditional tools such as spreadsheets, graphs and charts into a portfolio creation and analysis tool that enables the user to glean relevance and insight from data. It is generally fast, easy to use, and more intuitive than manipulating spreadsheets by hand; para. 37-38: the GUI may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. The GUI is often configurable, supports a combination of tables/data pane and graphs/profile pane which shows the distributions of data values (bar, line, pie, status dials, etc.), and is able to build real-time portals…The matrix composites may be flattened into the nodes), 
wherein user interaction with any of the data elements in the profile pane modifies the flow diagram displayed in the data flow pane, including: identifying an operation to perform that encapsulates the user interaction; and updating the selected nodes, or adding a new node, to include the operation in the flow diagram; and the data pane displays rows of data of the intermediate data sets corresponding to selected nodes in the flow diagram, wherein user interaction with individual data values from the displayed rows of data modifies the flow diagram displayed in the data flow pane (figs. 5A-E: interactive visual interpretation of selected data sets/elements with charts,  graphs and data grid/pane that display the summarization of selected data fields and values; para. 9-10: example 2D displays can include price charts, volatility charts, earnings charts, and other bars, graphs, and others. In this example technique, the 1D, 2D, and/or 3D displays or windows (or frames) can be linked such that modifying one display effects one or more of the others; para. 37-38: the GUI may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. The GUI 105 is often configurable, supports a combination of tables and graphs (bar, line, pie, status dials, etc.), and is able to build real-time portals; para. 52, 55: an example flowchart depicting a process for the selection and presentation of financial securities information within a particular implementation of the present disclosure – See fig. 5A: users can add securities/company name(s) and/or data source to generate new views or modify existing views). Therefore, as data components or data range are changed, the modified fields, graph, or any computations on the related visualizations: bar, pie, tables, flow diagram etc. are changed accordingly in real-time. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able and Spicer al. in order to effectively allow users to select, analyze, view and/or modify the displayed fields in the interface/visualizations to see selected data fields shown in different ways: charts, graphs, flow diagram etc. in order to better plan for businesses/tasks. 
Even if Able and Spicer do not explicitly teach wherein user interaction with any of the data elements in the profile pane modifies the flow diagram, 
Bachmann et al. teaches at para. 7-8: allow a user to program a computer using a graphical user interface to draft a visual and working flowchart for data processing using a plurality of predefined nodes, each of which accomplish predefined and modifiable tasks; figs. 2-4: the Business Rule Graph (BRG) file is created using the Business Rule Editor (BRE), an authoring tool which also can act as a Controller; graph drill down, palette: placement and/or arranging of nodes for implementing processes/nodes operations; para. 48, 55, 61: if the parameters of a library node are modified, the modification carry forth into every instance of the node used in every BRG; para. 65: since alterations (e.g., additions and/or deletions) to a library composite node are instantly reflected in all derivatives, the shadow nodes provide a mechanism for interacting with and viewing the state of the elements of a library composite in a particular instance; The modification in any data elements: columns/fields of a node or in fig. 14: add input, add output would change the data flow chart for example as shown in fig. 4. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able, Spicer and Bachmann et al. to allow users interact, view, analyze and/or modify the visualizations of selected data sets effectively in order to help making better tasks/services decisions.

As per claims 2-3, 12, 17, Able does not explicitly teach claims 2-3.
	Spicer teaches 
wherein the data elements showing information about data fields displayed in the profile pane includes data ranges for a first data field; wherein, in response to a first user action on a first data range for the first data field in the profile pane: identifying the operation to perform as a filter operation; and adding a new node to the flow diagram that filters data to the first data range (fig. 5A-C: date ranges for different companies displayed. Users can add into the portfolio a new company field etc. and the corresponding graph/other visualization is displayed in real-time; para. 27: data sets used to populate the landscape; para. 9-11: example 2D displays can include price charts, volatility charts, earnings charts, and other bars, graphs, and others. In this example technique, the 1D, 2D, and/or 3D displays or windows (or frames) can be linked such that modifying one display effects one or more of the others. A market-set is selected for calculation; para. 37-38: the GUI may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. The GUI 105 is often configurable, supports a combination of tables and graphs (bar, line, pie, status dials, etc.), and is able to build real-time portals…The matrix composites may be flattened into the nodes.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able and Spicer to allow users interact, view, analyze and/or modify the visualizations of selected data sets effectively in order to help making better tasks/services decisions. 
Even if Able and Spicer do not explicitly teach in response to a first user action on a first data range for the first data field in the profile pane: identifying the operation to perform as a filter operation; and adding a new node to the flow diagram that filters data to the first data range, Bachmann et al. teaches at para. 7: allow a user to program a computer using a graphical user interface to draft a visual and working flowchart for data processing using a plurality of predefined nodes, each of which accomplish predefined and modifiable tasks; figs. 3-4: graph drill down, palette: placement and/or arranging of nodes for implementing processes/nodes operations; para. 45, 55, 61; figs. 16A-C, 17: changes columns/fields will modify the flow diagram in fig. 17 accordingly. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able, Spicer and Bachmann et al. to allow users interact, view, analyze and/or modify the visualizations of selected data sets effectively in order to help making better tasks/services decisions.

As per claims 4-5, 13-14, 18-19, Spicer teaches at para. 9-11: example 2D displays can include price charts, volatility charts, earnings charts, and other bars, graphs, and others. In this example technique, the 1D, 2D, and/or 3D displays or windows (or frames) can be linked such that modifying one display effects one or more of the others. A market-set is selected for calculation; para. 37-38: the GUI may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. The GUI 105 is often configurable, supports a combination of tables and graphs (bar, line, pie, status dials, etc.), and is able to build real-time portals…The matrix composites may be flattened into the nodes. Able and Spicer do not explicitly teach claims 4-5.
	Bachmann et al. teaches
wherein user interaction in the profile pane mapping the data ranges for the first data field to specified values, adds a new node to the flow diagram that performs the user-specified mapping; wherein, in response to a first user interaction with a first data value from the displayed rows of data in the data pane, a new node is added to the flow diagram that filters the data to the first data value (para. 7: allow a user to program a computer using a graphical user interface to draft a visual and working flowchart for data processing using a plurality of predefined nodes, each of which accomplish predefined and modifiable tasks; figs. 3-4: graph drill down, palette: placement and/or arranging of nodes for implementing processes/nodes operations; para. 45, 55, 61, 142-144: in fig. 17, two sort nodes are added to the instant example and in fig. 19, a join node is added in the example, the user may indicate the join types; figs. 16A-C, 17: changes columns/fields will modify the flow diagram in fig. 17 accordingly. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able, Spicer and Bachmann et al. to allow users interact, view, analyze and/or modify the visualizations of selected data sets effectively in order to help making better tasks/services decisions.

As per claims 6-7, 15, 20, Spicer teaches in fig. 5A-C: date ranges for different companies displayed. Users can add into the portfolio a new company field etc. and the corresponding graph/other visualization is displayed in realtime; para. 37-38: the GUI may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. The GUI 105 is often configurable, supports a combination of tables and graphs (bar, line, pie, status dials, etc.), and is able to build real-time portals…The matrix composites may be flattened into the nodes). Able and Spicer do not explicitly teach claims 6-7.
Bachmann et al. teaches
wherein, in response to a user modification of a first data value of a first data field in the data pane, a new node is added to the flow diagram that performs the modification to each row of data whose data value for the first data field equals the first data value; wherein, in response to a first user action on a first data field in the data pane, a new node is added to the flow diagram that splits the first data field into two or more separate data fields (para. 48-49: nodes are used in the present invention to perform a wide variety of tasks and each preferably includes user definable parameters/fields. The definable parameters allow a node to be easily modified so that it may be able to perform a particular desired task. Moreover, a user may also define additional parameters for a node for additional customization. Tasks that may be performed by nodes include (for example): filtering, sorting, cross-referencing, aggregating, separating, reading, writing, and the like. In general, each node may include one or more inputs and one or more outputs, depending upon the type of node (i.e., the task that the node performs).) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able, Spicer and Bachmann et al. to allow users interact, view, analyze and/or modify the visualizations of selected data sets effectively in order to help making better tasks/services decisions.

As per claims 8-9, Able et al. teaches
wherein, in response to a first user action in the data flow pane to drag a first node to the tool pane, a new operation is added to the operation palette, the new operation corresponding to the first node; wherein the profile pane and data pane are configured to update asynchronously as selections are made in the data flow pane (para. 26-27: allowing a drag and drop interface for building application flows; para. 181: diagram window may be part of an MDI interface that provides a customizable grid layout process to allow nodes to be dragged to the diagram processing area and dropped; para. 217-218: a graphical toolbox of icons may be used to manage the various nodes for building application flows and composite application processes. When a node is depressed or selected, it can be dragged and dropped on a Diagram window).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Able (US 20080209392) in view of Spicer et al. (US 20100057618) and further in view of Bachmann et al.  (US 20080059563) and Binkert (US 20130166568).
As per claim 10, Able, Spicer and Bachmann do not explicitly teach one or more histograms that include distributions of data values for data fields.
	Binkert teaches
wherein the profile pane displays one or more histograms that include distributions of data values for data fields (para. 54, 58, 195: the metadata service is typically shared by many instances of the other services. Metadata include client usernames, keys, statistics: histograms, value distributions etc.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able, Spicer, Bachmann and Binkert et al. to allow users interact, view, analyze and/or modify the visualizations of selected data sets effectively in order to help making better tasks/services decisions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dubrovsky (US 7991723) teaches at co. 7:35-61: a flow diagram, multiple nodes representing one or more data transitions from the current node to one or more immediate child nodes. MacLennan et al. (US 20070214136) teaches in figs. 16-17: flow diagram that facilitates interacting with graphical visualizations; para. 33: select objects and drag them onto the work space and operations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        12/13/2021




/ALEX GOFMAN/Primary Examiner, Art Unit 2163